              Case 1:20-cv-03229-SMJ                  ECF No. 9          filed 03/02/21     PageID.59 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                                                                   FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington                       Mar 02, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                   MICHAEL MARTINEZ,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:20-cv-03229-SMJ
                                                                     )
                 STATE OF WASHINGTON,                                )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED WITHOUT PREJUDICE for failure to pay the filing fee or comply with the in forma
u
              pauperis requirements of Rule 3(a) of the Rules Governing Section 2254 Cases in the United States District Courts.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge             Salvador Mendoza Jr.




Date: 3/2/2021                                                               CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
